UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
OTTAH,
                                                                      No. 15 CV 2465-LTS
                                   Plaintiff,

                 -against-                                            ORDER

BMW et al.,

                                    Defendants.
-------------------------------------------------------x

                 The Court has received and reviewed Plaintiff’s “Motion to Reopen Case.” (Docket

Entry No. 187.) This case was dismissed on February 1, 2017, upon the Court’s Memorandum

Opinion and Order (Docket Entry No. 178), and the dismissal was affirmed by the Court of

Appeals for the Federal Circuit on March 7, 2018. (Docket Entry No. 185.) The only basis

proffered for the motion is Plaintiff’s assertion that a member of the Clerk’s office of the Supreme

Court of the United States advised Plaintiff to “restate” the case in this Court after informing

Plaintiff that his attempt to file a petition for certiorari was untimely. Such alleged advice provides

no proper ground for reopening this case, and the instant motion to reopen the case presents no

grounds upon which relief from the judgment pursuant to Federal Rule of Civil Procedure 60(b)

could be granted. The motion is therefore denied.

                 This order resolves docket entry number 187.

        SO ORDERED.

Dated: New York, New York
       November 15, 2019
                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge
Copy Mailed To:           Chikezie Ottah
                          170 South Portland Ave. Apt 14F
                          Brooklyn, NY 11217



ORD RE REOPEN MOT.DOCX                                     VERSION NOVEMBER 15, 2019                  1
